DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 02/25/2020 has been considered by the Examiner. 

Claim Objections
Claim 2 objected to because of the following informalities:  
Lines 13-15: “correct the diastolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value” should be changed to “correct the diastolic blood pressure of the corresponding beat, determined by means of the first trained blood pressure calculation model, based on the error value”.  Please add commas.
Lines 18-21: “correct the systolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value” should be changed to “correct the systolic blood , determined by means of the first trained blood pressure calculation model, based on the error value”.  Please add commas.
Claim 6 objected to because of the following informalities:
Lines 4, 7, and 9: “matrixes” should be changed to “matrices”.
Claim 10 objected to because of the following informalities:  
Lines 10-12: “correcting the diastolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the determined error value” should be changed to “correct the diastolic blood pressure of the corresponding beat, determined by means of the first trained blood pressure calculation model, based on the determined error value”.  Please add commas.
Lines 16-18: “correcting the systolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the determined error value” should be changed to “correcting the systolic blood pressure of the corresponding beat, determined by means of the first trained blood pressure calculation model, based on the determined error value”.  Please add commas.
Claim 14 objected to because of the following informalities:
Lines 4, 7, and 9: “matrixes” should be changed to “matrices”.
Claim 21 objected to because of the following informalities:  
Lines 10-11: “correct the diastolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model , determined by means of the first trained blood pressure calculation model, based on the error value”.  Please add commas.
Lines 16-17: “correct the systolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value” should be changed to “correct the systolic blood pressure of the corresponding beat, determined by means of the first trained blood pressure calculation model, based on the error value”.  Please add commas.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 The claim limitations invoking 35 U.S.C 112(f) are:
Claim 1, lines 5-8: “determine beat-wise blood pressure values of the target object within the preset measurement period by means of a first trained blood pressure calculation model based on the acquired eletrocardiosignal and blood oxygen volume wave signal”.
Claim 2, lines 6-12: “determine an error value corresponding to a diastolic blood pressure of each beat of the target object within the preset measurement period and an error value corresponding to a systolic blood pressure of each beat of the target object within the preset measurement period by means of a second trained blood pressure calculation model based on the acquired electrocardiosignal and blood oxygen volume wave signal”.
Claim 2, lines 13-18: “correct the diastolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value corresponding to the diastolic blood pressure of each First Named Inventor: Zhihong XuApplication No.:-4-beat of the target object within the preset measurement period so as to determine the corrected beat-wise diastolic blood pressures of the target object within the preset measurement period”.
Claim 2, lines 18-24: “correct the systolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value corresponding to the systolic blood pressure of each beat of the target object within the preset measurement period so as to determine the corrected beat-wise systolic blood pressures of the target object within the preset measurement period”.
*Note: Similar limitations that invoke 112(f) are found in the other independent claim groups.  The claims containing limitations that also invoke 112(f) include claims 9, 10, 20, and 21.

Support for the claim limitations that invoke 112(f) can be found in paragraphs [0056]-[0057], [0061]-[0064].  It is also reasoned by the Examiner that one of ordinary skill in the art would find these limitations that invoke 112(f) to be well understood, especially in view of the pertinent locations of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the Elman neural network" in lines 11-12 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the Elman neural network" in lines 11-12 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wei, et al. (U.S PGPub No. 2018/0085012).
Regarding claims 1, 9, and 20, Wei teaches (Figure 1, elements 100 and 110) an electronic device and a method for measuring blood pressure (abstract, paragraphs [0030]-[0032]) and a computer-readable storage medium on which a computer program is stored (paragraph [0004]), comprising and causing a processor (claim 1, paragraph [0004]) to: (Figure 1, elements 110, 111-118; Figure 4, elements 210, 430, and 460) acquire an electrocardiosignal and a blood oxygen volume wave signal of a target object within a preset measurement period (abstract – Along with elements 111-118 of Figure 1, the abstract explains that pulse-waves can be received from multiple body locations of the subject; paragraphs [0010], [0044], [0057] – blood oxygen saturation, e.g. blood oxygen volume; “as used herein, the acquisition time may refer to a time point or a time period when information relating to the subject, for example, physiological information of the subject, is acquired”, and [0080] – Figure 4 and paragraph [0080] showcase and discuss the acquisition module, which appears to be synonymous with the measurement device (element 110 in Wei).  This is evidenced by elements 110 and 210, which have the same relationship to the server and network in Figures 1 and 4); and (Figure 7, elements 750 and 760) determine beat-wise blood pressure values of the target object within the preset measurement period by means of a first trained blood pressure calculation model based on the acquired electrocardiosignal and blood oxygen volume wave signal (paragraph [0111] and [0113] – “The ECG waveform and the PPG waveform are cyclical signals, i.e. the characteristic points occur substantially cyclically or periodically.  Thus PTT’ is approximated by a time interval of the maximum point on the QRS complex on the ECG waveform and a peak point on a subsequent (second) PPG waveform.” – This shows that the measurement periods are set and show that the determined parameters are beat by beat.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (U.S PGPub No. 2018/0085012).
Regarding claims 2, 10, and 21, Wei, et al. teaches the electronic device of claim 1, the blood pressure measuring method of claim 9, and the computer-readable storage medium of claim 20, as stated hereinabove.  Wei also teaches wherein the blood pressure values comprise a diastolic blood pressure and a systolic blood pressure (paragraphs [0047] and [0057]).  Wei does not necessarily and specifically teach the limitations of claims 2, 10, and 21, that is wherein the processor is further configured to, after the beat-wise blood pressure values of the target object within the preset measurement period are determined: determine an error value corresponding to a diastolic blood pressure of each beat of the target object within the preset measurement period and an error value corresponding to a systolic blood pressure of each beat of the target object within the preset measurement period by means of a second trained blood pressure calculation model based on the acquired electrocardiosignal and blood oxygen volume wave signal; and correct the diastolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value corresponding to the diastolic blood pressure of each beat of the target object within the preset measurement period so as to determine the corrected beat-wise diastolic blood pressures of the target object within the preset measurement period; and correct the systolic blood pressure of the corresponding beat determined by means of the first trained blood pressure calculation model based on the error value corresponding to the systolic blood pressure of each beat of the target object within the preset measurement period so as to determine the corrected beat-wise systolic blood pressures of the target object within the preset measurement period.
However, as previously mentioned, Wei does teach that the blood pressure values comprise a diastolic blood pressure and a systolic blood pressure (paragraphs [0047] and [0057]).  Wei also teaches (Figures 8-A – 8-B) that the signals are acquired by a sensor array may be analyzed and/or processed using one or more signal processing methods including, for example, those described in Figures 8-A through 8-B (paragraph [0103]).  Wei also teaches that the signals acquired by a sensor array may include a first acquired signal and a second acquired signal, the first acquired signal indicating a measurement error and the second acquired signal may include or be affected by the measurement error (paragraph [0103]).  Wei further teaches that the first acquired signal and the second acquired signal may be analyzed and processed to generate a new PPG signal that at least part of the measurement error is corrected for (paragraph [0103]).  Wei further teaches that PTT values are approximated by a time interval of the maximum point on the QRS complex on the ECG waveform and a peak point on a subsequent (second) PPG waveform (paragraph [0113]).  Wei even further teaches that this process can lead to errors or deviations that may occur while estimating blood pressure or other physiological parameters of interest (paragraph [0113]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wei discloses teachings and elements that make possible the error determination and correction process that is disclosed in instant claims 2, 10, and 21.  Wei teaches that the blood pressure values comprise diastolic and systolic blood pressures.  Wei also teaches that the process of determining PTT and subsequent PPG waveform values occurs in a time period centered around the size of a QRS complex on the ECG waveform.  Wei also discloses a process of detecting and correcting signals in order to improve resulting measurements.  It would have been obvious to one of ordinary skill in the art that Wei’s process of detecting correcting signals with errors could be specifically adapted to diastolic and systolic blood pressures.  One of ordinary skill in the art would have wanted to implement such a process because blood pressure measurements are often provided as a combination of diastolic and systolic blood pressure measurements (for instance, 120/80 mmHg).  Therefore, claims 2, 10, and 21 are unpatentable over Wei, et al.

Claims 3, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (U.S PGPub No. 2018/0085012) in view of Xu, et al. (CN 106889979 – see attached translation) and Lu, et al. (WO 2019/019491 – prior art citations are in reference to the child U.S publication, 2020/0375512).
Regarding claims 3, 11, and 22, Wei, et al. renders obvious the electronic device of claim 2, the blood pressure measuring method of claim 10, and the computer-readable storage medium of claim 21, as stated hereinabove.  Wei does not necessarily or specifically teach the limitations of instant claims 3, 11, and 22, that is wherein the processor is further configured to, before the beat-wise blood pressure values of the target object within the preset measurement period are determined based on the acquired electrocardiosignal and blood oxygen volume wave signal by means of the first trained blood pressure calculation model: perform a differential processing on the acquired blood oxygen volume wave signal to obtain a plurality of characteristic values of the blood oxygen volume wave signal; determine a pulse wave transmission time 'PTT' based on a maximum of a first derivative of the blood oxygen volume wave signal in the same cycle where the electrocardiosignal is located and an instant value of an R point of the electrocardiosignal; and perform a principal component analysis processing on the PTT and the plurality of characteristic values of the blood oxygen volume wave signal, and extract principal component factors that satisfy a preset condition to obtain a principal component factor matrix.
Xu teaches a measuring method for parameter fusion of continuous blood pressure monitoring (abstract).  Xu also teaches that the invention relates to a pulse-wave transmission time of a multi-parameter fusion continuous blood pressure measuring method (Technology Field).  Xu teaches continuously detecting a blood volume wave and performing differential processing to the blood volume wave (page 2 - paragraph starting with "step 2: continuously detecting blood volume wave, performing differential processing…").  Xu further teaches setting the maximum of the first derivative oxygen volume wave and the center of a periodic electrical signal R point position as the difference to obtain the transmission time of pulse wave PTT (abstract; page 3 - paragraph starting with "step 4, setting the maximum of the first derivative").  
Lu teaches a system and a method for analyzing the physiological parameter of the vital sign signal, especially a blood oxygen saturation, via a plurality of algorithms (abstract, paragraph [0002]).  Lu teaches (Figure 5) a flowchart illustrating a process for extracting features from the vital sign signal by an analysis module (paragraph [0049]).  Lu also teaches (Figure 5, element 570) that the features obtained after the outlier data is eliminated may be used to generate composite features via a feature combination (paragraph [0055]).  Lu further teaches that the feature combination for generating composite features may adopt a dimension-reducing approach by a principal component analysis (paragraph [0055]).  Lu even further teaches the possibility of feature extraction, which may or may not be necessary (paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wei, Xu, and Lu as they each teach devices and methods for detecting and measuring blood pressure values while considering blood oxygen volumes.  Xu outlines a detailed process for performing differential processing on an acquired blood oxygen volume wave signal.  One of ordinary skill in the art would have found it obvious that the blood oxygen information that is being stored in Wei (see paragraph [0085 of Wei) could be used for differential processing and to obtain a plurality of characteristic values.  One of ordinary skill in the art would have also found it obvious that the blood oxygen data in Wei (see Figure A (signal, 801) and paragraph [0129]) would incorporate a plurality of characteristic values of the blood oxygen volume wave signal.  One of ordinary skill in the art would have wanted to use the teachings of Lu as Lu teaches a specific method and system for detecting the oxygen saturation within the blood.  Wei mentions the importance of the blood oxygen volume, but one of ordinary skill in the art would see Lu as a reference that incorporated more detailed and specific teachings on detecting blood oxygen volume.
Therefore, claims 3, 11, and 22 are unpatentable over Wei, et al., Xu, et al., and Lu, et al. 

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (U.S PGPub No. 2018/0085012) in view of Lu, et al. (WO 2019/019491 – prior art citations are in reference to the child U.S Publication, 2020/0375512).
Regarding claims 5 and 13, Wei teaches the electronic device of claim 1 and the blood pressure measuring method of claim 9, as indicated above.  Wei does not necessarily teach the limitations of instant claims 5 and 13, that is wherein the processor is further configured to, before the beat-wise blood pressure values of the target object within the preset measurement period are determined based on the acquired electrocardiosignal and blood oxygen volume wave signal by means of the first trained blood pressure calculation model: train an Elman neural network to obtain the first trained blood pressure calculation model.
Lu teaches a system and a method for analyzing the physiological parameter of the vital sign signal, especially a blood oxygen saturation, via a plurality of algorithms (abstract, paragraph [0002]).  Lu teaches (Figure 5) a flowchart illustrating a process for extracting features from the vital sign signal by an analysis module (paragraph [0049]).  Lu also teaches (Figure 5, element 570) that the features obtained after the outlier data is eliminated may be used to generate composite features via a feature combination (paragraph [0055]).  Lu further teaches that the feature combination for generating composite features may adopt a dimension-reducing approach by a recursive neural network (paragraph [0055]).  Lu even further teaches the possibility of feature extraction, which may or may not be necessary (paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wei and Lu as they each teach devices and methods for detecting and measuring blood pressure values while considering blood oxygen volumes.  While Lu does not directly mention the use of an Elman neural network, Lu does mention the use of a recursive neural network.  One of ordinary skill would recognize that an Elman neural network could be implemented in the combined teachings of Wei and Lu, as an Elman neural network is considered to be a type of recursive neural network.
Therefore, claims 5 and 13 are unpatentable over Wei, et al. and Lu, et al. 

Regarding claims 7 and 15, Wei renders obvious the electronic device of claim 2 and the blood pressure measuring method of claim 10.  Wei does not necessarily or specifically teach the limitations of instant claims 7 and 15, that is wherein the processor is further configured to, before the error value corresponding to the diastolic blood pressure of each beat of the target object within the preset measurement period and the error value corresponding to the systolic blood pressure of each beat of the target object within the preset measurement period are determined based on the acquired electrocardiosignal and blood oxygen volume wave signal by means of the second trained blood pressure calculation model: train a linear neural network to obtain the second trained blood pressure calculation model.
Lu teaches a system and a method for analyzing the physiological parameter of the vital sign signal, especially a blood oxygen saturation, via a plurality of algorithms (abstract, paragraph [0002]).  Lu teaches (Figure 5) a flowchart illustrating a process for extracting features from the vital sign signal by an analysis module (paragraph [0049]).  Lu also teaches (Figure 5, element 570) that the features obtained after the outlier data is eliminated may be used to generate composite features via a feature combination (paragraph [0055]).  Lu further teaches that the feature combination for generating composite features may adopt a dimension-reducing approach by a neural network or a deep neural network (paragraph [0055]).  Lu even further teaches the possibility of feature extraction, which may or may not be necessary (paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wei and Lu as they each teach devices and methods for detecting and measuring blood pressure values while considering blood oxygen volumes.  While Lu does not directly mention the use of a linear neural network, Lu does mention the use of a neural networks and deep neural networks.  One of ordinary skill would recognize that a linear neural network could be implemented in the combined teachings of Wei and Lu, as a neural network or a deep neural network could be a linear neural network.
Therefore, claims 7 and 15 are unpatentable over Wei, et al. and Lu, et al. 

Allowable Subject Matter
Claims 4, 6, 8, 12, 14, 16, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to dependent claims 4, 12, and 23, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Wei, Xu, and Lu) does not teach or render obvious inputting the principal component factor matrix to the first trained blood pressure calculation model to determine the diastolic blood pressure and the systolic blood pressure of the beat corresponding to the principal component factor matrix; and inputting the principal component factor matrix to the second trained blood pressure calculation model to determine the error value corresponding to the diastolic blood pressure and the error value corresponding to the systolic blood pressure of the beat corresponding to the principal component factor matrix.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 4, 12, and 23.  
With regards to dependent claims 6 and 14, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Wei, Xu, and Lu) does not teach or render obvious training the Elman neural network by taking a plurality of principal component factor matrixes acquired within a preset sampling period, and reference values of the diastolic blood pressures and reference values of the systolic blood pressures which are measured at the same beats as those for the respective principal component factor matrixes within the preset sampling period as training samples, so as to obtain the first trained blood pressure calculation model, wherein the principal component factor matrixes are obtained by performing differential processing and principal component analysis on the electrocardiosignals and blood oxygen volume wave signals.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 6 and 14.  
With regards to dependent claims 8 and 16, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Wei, Xu, and Lu) does not teach or render obvious training the linear neural network by taking a plurality of principal component factor matrixes acquired within a preset sampling period and blood pressure error information corresponding to the respective principal component factor matrixes as training samples, so as to obtain the second trained blood pressure calculation model.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 8 and 16. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu, et al. (CN 106539572) teaches continuous blood pressure measuring method parameter fusion.  Noh, et al. (U.S PGPub No. 2017/0042433) teaches a blood pressure estimating method that includes measuring a biosignal including pulse wave information of a user.  Garudadri, et al. (U.S PGPub No. 2010/0081946) teaches a method and apparatus for non-invasive cuff-less blood pressure estimation using pulse arrival time and heart rate adaptive calibration.  Banet, et al. (U.S PGPub No. 2009/0018422) teaches a method and apparatus for measuring a patient’s blood pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792